DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
     This Office Action responses to the Applicant’s Amendment filed on 4/21/2022 in which claims 1, 4-5, 7-8 and 15 have been amended, 
      Claims 1-20 are pending for examination.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8-9, 12 and 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muchherla et al. (US 2019/0243704).

Regarding independent claim 1, Muchherla et al. disclose a  method comprising: receiving, by a processing device (HOST SYSTEM, figure 1), a request to execute a read operation associated with data of a memory unit of a memory sub-system (see figure 1 also see para.[0022] discloses: the host system 120 in figure 1 can write data to the memory sub-system 110 and can read data from memory sub-system 110 in figure 1);
determining a time after program associated with the data (see figure 6 step 620 discloses: determine an amount of time that has elapsed, also see para. [0016] discloses: the state or condition of the memory cell can change during the amount of time that has elapsed between the memory sub-system performing the first programming pass and second programming pass on the memory cell. NOTE: as define by applicant: para.[0016] in specification:  logarithmic linear fashion with respect to a time that elapsed since program event (also referred to as a “TIME AFTER PROGRAM”)
comparing the time after program (step 620, figure 6) to a threshold time level to determine (630, figure 6: does the amount of time exceed a threshold amount of time?) if a first condition is satisfied (step 640: YES, perform a read operation memory cell) or a second condition is satisfied; wherein the time after program (step 420 figure 6 is the time after program) is less than the threshold time level  or a second condition is satisfied wherein the time after program is greater than the threshold time level (step 630 in figure 6 ); and
selecting one of:
a first set of read offset values based on the time after program in response to satisfying the first condition (Fig. 7, step 730, read offset values based on condition, i.e. “At block 730, the processing logic receives a read offset based on the changed voltage condition. The read offset can specify a particular threshold voltage to apply to read the data stored at the memory cell that was programmed during the first programming pass. For example, a first threshold voltage can be applied to read data stored at the memory cell when the memory cell is at a transient V.sub.t state and a different second threshold voltage based on the read offset can be applied to read the data stored at the memory cell when the memory cell is at the stable V.sub.t state.”), or a second set of read offset values based on a data state metric measurement in response to satisfying the second condition.

Regarding claim 2, Muchherla et al. disclose the limitation of claim 1.
Muchherla et al. further disclose comprising executing the read operation using the first set of read offset values (730 and 740, figure 7).

Regarding claim 3, Muchherla et al. disclose the limitation of claim 1.
 Muchherla  further disclose comprising executing the read operation using the second set of read offset values (Fig. 7, step 730, read offset values based on condition, i.e. “At block 730, the processing logic receives a read offset based on the changed voltage condition. The read offset can specify a particular threshold voltage to apply to read the data stored at the memory cell that was programmed during the first programming pass. For example, a first threshold voltage can be applied to read data stored at the memory cell when the memory cell is at a transient V.sub.t state and a different second threshold voltage based on the read offset can be applied to read the data stored at the memory cell when the memory cell is at the stable V.sub.t state.”)

Regarding independent claim 8, Muchherla et al. disclose a system comprising: a memory device; and a processing device, operatively coupled to the memory device (see rejection of claim 1), the processing device to perform operations comprising: receiving a request to execute a read operation associated with data of a memory unit of a memory sub-system; determining a time after program associated with the data of the memory unit (see rejection of claim 1); determining an operating characteristic associated with the memory device (see para.[0034] discloses: the memory cell 320 can be restored to the transient V, state after amount of time that is dependent on the temperature of the memory system); identifying, based on the time after program and the operating characteristic (see rejection of claim 1), a set of read offset values to apply in executing the read operation; and executing the read operation using the set of read offset values (see figure 7 and paragraphs below).


    PNG
    media_image1.png
    442
    1069
    media_image1.png
    Greyscale


Regarding claim 9, Muchherla et al. disclose the limitation of claim 8.
Muchherla et al. further disclose wherein the operating characteristic is a temperature level associated with the memory unit (see figure 3 and para.[0034]).

Regarding claim 12, Muchherla et al. disclose the limitation of claim 8.
Muchherla et al. further disclose wherein the operating characteristic is an error level associated with the memory unit (see para.[0017]. Noted: As define by applicant, see para.[0049] in specification addresses: more operating characteristic (e.g., temperature, error level data (e.g., a read error count))

Regarding independent claim 15, Muchherla et al. disclose  a non-transitory computer readable medium comprising instructions, which when executed by a processing device, cause the processing device to perform operations comprising: receiving a first request to execute a read operation associated with first data of a first memory unit of a memory sub-system; determining a time after program associated with the first data; comparing the time after program to a threshold time level to determine if a first condition is satisfied or a second condition is satisfied; and  selecting one of: a first set of read offset values based on the time after program in response to satisfying the first condition, or a second set of read offset values based on a data state metric measurement in response to satisfying the second condition (see rejection of claim 1).

Regarding claim 16, Muchherla et al. disclose the limitation of claim 15.
Muchherla et al. further disclose  the operations further comprising executing the read operation using one of: the first set of read offset values in response to satisfying the first condition, wherein the first condition is satisfied upon determining the time after program is less than the threshold time level, or the second set of read offset values in response to satisfying the second condition, wherein the second condition is satisfied upon determining the time after program is greater than or equal to the threshold time level (see rejections of claim 8 also so see claim 3 below).


    PNG
    media_image2.png
    139
    918
    media_image2.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muchherla et al. (US 2019/0243704) in view of DeWitt, Jr. et al. (US 8,042,102).

Regarding claim 7, Muchherla et al. disclose the limitation of claim 1.
Muchherla et al. further disclose comprising executing, in response to satisfying the second condition (see rejection of claim 5).
 However, Muchherla et al. are silent with respect to a scan to determine the data state metric measurement.
DeWitt, Jr, et al. disclose a scan to determine the data state metric measurement (see col.21, ll.30-34 disclose: see below).


    PNG
    media_image3.png
    96
    407
    media_image3.png
    Greyscale

Since Muchherla et al. and DeWitt, Jr, et al. are both from the same field of endeavor, the purpose disclosed by DeWitt, Jr, et al. would have been recognized in the pertinent art of Muchherla et al.
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of DeWitt, Jr, et al. to teaching of Muchherla et al. for purpose of counting events may be used to autonomically  collecting statistical information about the ability of a software application to successfully acquire a semaphore.

Allowable Subject Matter
Claims 4-6, 10-11, 13-14 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 4, the prior art made of record and considered pertinent to the applicant’s disclosure does not teach the claim limitation of wherein the first set of read offset values are associated with a first threshold voltage offset bin of a plurality of threshold in combination with the other limitations thereof as is recited in the claim.

Regarding claim 5, the prior art made of record and considered pertinent to the applicant’s disclosure does not teach the claim limitation of wherein the second set of read offset values are associated with a first threshold voltage offset bin of a plurality of threshold in combination with the other limitations thereof as is recited in the claim.

Regarding claim 6, the prior art made of record and considered pertinent to the applicant’s disclosure does not teach the claim limitation of associating the memory unit with a first threshold voltage offset bin of a plurality of threshold voltage offset bins, wherein the first threshold voltage offset bin comprises the first set of read offset values in combination with the other limitations thereof as is recited in the claim.

Regarding claim 10, the prior art made of record and considered pertinent to the applicant’s disclosure does not teach the claimed limitation of determining the temperature level is within a first temperature range of a plurality of temperature ranges; and identifying a set of threshold voltage offset bins corresponding to the first temperature range, wherein each of the threshold voltage offset bins is associated with a range of time after program values in combination with the other limitations thereof as is recited in the claim. Claim 11 depends on claim 10.

Regarding claim 13, the prior art made of record and considered pertinent to the applicant’s disclosure does not teach the claimed limitation of identifying, in response to determining the error level is less than a threshold error level, a set of threshold voltage offset bins, wherein each of the threshold voltage offset bins is associated with a range of time after program values in combination with the other limitations thereof as is recited in the claim. Claim 14 depends on claim 13.

Regarding claim 17, the prior art made of record and considered pertinent to the applicant’s disclosure does not teach the claimed limitation of receiving a second request to execute a second read operation associated with second data of a second memory unit of the memory sub-system; determining an occurrence of a lost clock event; 
performing a scan to identify a data state metric measurement associated with the second data; and selecting a set of read offset values based on the data state metric measurement in combination with the other limitations thereof as is recited in the claim. Claim 18 depends on claim 17.

Regarding claim 19, the prior art made of record and considered pertinent to the applicant’s disclosure does not teach the claimed limitation of the operations further comprising adjusting a set of time after program values associated with a plurality of threshold voltage offset bins in response to one or more data state metric measurements in combination with the other limitations thereof as is recited in the claim.

Regarding claim 20, the prior art made of record and considered pertinent to the applicant’s disclosure does not teach the claimed limitation of receiving a second request to execute a second read operation associated with second data of a second memory unit of the memory sub-system; determining a workload level associated with the memory sub-system is less than a threshold workload level; performing a scan to identify a data state metric measurement associated with the second data; and selecting a set of read offset values based on the data state metric measurement in combination with the other limitations thereof as is recited in the claim.

Response to Arguments
Applicant's arguments filed 04/21/2022 have been fully considered but they are not persuasive.
Applicants argue that the reference of Muchlerla et al. does not teach or suggest “selecting a set of read offset values in response to satisfaction of a condition base on “comparing the time after program to a threshold time level” and “comparing the time after program to threshold time is less than the threshold time level to determine if a first condition is satisfied wherein the time after program is less than the threshold time level or a second condition is satisfied wherein time after program is greater than the threshold time level” and “selecting one of : a first set of read offset values based on the time after program in response to satisfying the first condition, or a second set of read offset values based on a data state metric measurement in response to satisfying the second condition”.
The Examiner respectfully disagrees with Applicant’s argument because the reference of Mucherla et al. disclose the above noted claimed features as applied in the rejection of claims 1 and 15 above.

Regarding independent claim 1, Muchherla et al. disclose a  method comprising: receiving, by a processing device (HOST SYSTEM, figure 1), a request to execute a read operation associated with data of a memory unit of a memory sub-system (see figure 1 also see para.[0022] discloses: the host system 120 in figure 1 can write data to the memory sub-system 110 and can read data from memory sub-system 110 in figure 1);
determining a time after program associated with the data (see figure 6 step 620 discloses: determine an amount of time that has elapsed, also see para. [0016] discloses: the state or condition of the memory cell can change during the amount of time that has elapsed between the memory sub-system performing the first programming pass and second programming pass on the memory cell. NOTE: as define by applicant: para.[0016] in specification:  logarithmic linear fashion with respect to a time that elapsed since program event (also referred to as a “TIME AFTER PROGRAM”)
comparing the time after program (step 620, figure 6) to a threshold time level to determine (630, figure 6: does the amount of time exceed a threshold amount of time?) if a first condition is satisfied (step 640: YES, perform a read operation memory cell) or a second condition is satisfied; wherein the time after program (step 420 figure 6 is the time after program) is less than the threshold time level  or a second condition is satisfied wherein the time after program is greater than the threshold time level (step 630 in figure 6 ); NOTED: the step 620 in figure 6 is after program, and step 630 in figure 6 is a comparing; and
selecting one of:
a first set of read offset values based on the time after program in response to satisfying the first condition (Fig. 7, step 730, read offset values based on condition, i.e. “At block 730, the processing logic receives a read offset based on the changed voltage condition. The read offset can specify a particular threshold voltage to apply to read the data stored at the memory cell that was programmed during the first programming pass. For example, a first threshold voltage can be applied to read data stored at the memory cell when the memory cell is at a transient V.sub.t state and a different second threshold voltage based on the read offset can be applied to read the data stored at the memory cell when the memory cell is at the stable V.sub.t state.”), or a second set of read offset values based on a data state metric measurement in response to satisfying the second condition.
Therefore, in view of the above reasons, the Examiner maintains rejection.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D DINH whose telephone number is (571)270-5375. The examiner can normally be reached Monday to Friday 8:00am 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571.-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH D DINH/Examiner, Art Unit 2827                                                                                                                                                                                                        
/HUAN HOANG/Primary Examiner, Art Unit 2827